DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in page 9, line 16, its not clear what applicant means with the term (“-“ shape).  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
Claims 1 is rejected under 35 U.S.C. 101 because they improperly embrace both apparatus and process. The language of 35 U.S.C. 101 set forth statutory classes of invention in the alternative only. See Ex parte Lyell, 17 USPQ2d 1549. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 and 8-11 is ambiguously constructed and indeterminate in scope because they purport to claim both an apparatus and method of using or practicing the apparatus in a single claim.  
Claim 1-6, 8-12, and 18-22 recites “A process and equipment for supporting…, wherein a four arm top anchor…” or “A process for supporting an anchor bolt and an anchor cable on a continuous mining working face, wherein…” in lines 1-2. It is not clear where the preamble begins or ends. The Examiner suggests amending the language to include “comprising of” or “consisting essentially of”. Appropriate correction is required.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art CN 104196446 discloses a six arm fully hydraulic anchor rod and anchor cable drilling vehicle for use in tandem with a continuous coal mining machine and a construction process thereof, drilling vehicle comprises a traveling mechanism (1), a lifting/lowering mechanism (3), and drilling arm mechanisms (5), there are six of the drilling arm mechanisms, the drilling vehicle is provided in the front with four of the drilling arm mechanisms (51, 52, 53, and 54) primarily for use in top auxiliary anchor rod and anchor cable operations, and provided in the rear with two of the drilling arm mechanisms (55, 56) primarily for use in punching side auxiliary anchor rods; the drilling vehicle is employed to support and protect an entire drift; the drilling arms of the drilling vehicle are mounted on a lifting/lowering platform of the lifting/lowering mechanism (see paragraphs 0025-0033 and figures 1-3). However, the prior art is silent about “a four-arm top anchor bolt drill carriage serves as a front carriage, a six-arm 
The closest prior art CN205259939 regarding claim 13, discloses a six arm top anchor rod drilling vehicle comprising a crawler traveling body portion (7), a machine body part (4; equivalent to a working platform), and a drilling arm mechanism (2), a front beam (41) and a rear beam (42) of the machine body part are fixedly connected to the body portion, a lifting/lowering platform (45) is provided between the machine body part and the self-traveling mechanism, the drilling arm mechanism comprises front and rear sliding rail sets, the drilling arms are provided on the sliding rail set (see paragraphs 0043-0047; figures 1-5). The closest prior art is silent about “wherein the crawler traveling body portion and the working platform are connected by the sliding friction pair, and… the anchor bolt support working portion further comprises a translational slide box; the translational slide box comprises… connected with both sides of the fixed slide box. The invention provides a fully mechanized process for supporting an anchor bolt and an anchor cable with fewer people, high support efficiency and safety guarantee for a double roadway drilling working face of a continuous miner. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIB A OQUENDO/Primary Examiner, Art Unit 3678